Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show collar #130 as described in the specification at para. 0028.  #130 is not labeled in the figures.   Further, Para. 0031-32, discussion the carriage #110in Figs. 5-7, but the carriage is not labeled In Figs. 5-7.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The disclosure is objected to because of the following informalities: “projection #235 in Para. 0032 should be projection #135 as the paragraph is referring to Fig. 6.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a top end of the rod” and “a bottom end of the rod” are indefinite.  It is unclear what the top is and what is the bottom as no orientation is claimed.  The Claims were examined as best understood.  Appropriate correction is required. 
In re Claim 2, “a projection coupled to the carriage and configured to: cause the carriage to open up to receive the food item when the carriage is positioned at the top end of the rod; and cause the carriage to close to retain the food item when the carriage 
In re Claim 3, “wherein the projection is configured to engage the rod to cause the carriage to close,” is indefinite.  It is unclear what structure is being claimed.  It is unclear what structure of the carriage is closing.  Does the carriage have two portions that are connected by a pivot connection? The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 8, “wherein the carriage moves along the rod when the handle is rotated relative to the base,” is indefinite. Claim 8 depends from Claim 6.  Claim 6 requires that the handle be fixedly coupled.  It is unclear if the handle can be fixedly coupled as well as able to rotate?  Should Claim 8 depend from Claim 7?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 18, “’a projection coupled to the carriage and configured to: cause the carriage to open up to receive the food item when the carriage is positioned at the first position; and cause the carriage to close to retain the food item when the carriage is translated away from the first position toward the second position,” is indefinite. It is unclear what structure is being claimed.  Is there a connection that pivots to open up the carriage? Does the carriage have to portions or halves?  If, so it is unclear how the projection causes the pivot to rotate and open up.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 19, “wherein the projection is configured to engage one of the plurality of rods to cause the carriage to close,” is indefinite. Does the carriage have a connection that closes a first portion on a second portion? It is unclear what structure is being closed.  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 20, wherein the carriage is configured to release the food item from the carriage at the second position,” is indefinite. It is unclear what structure is being claimed with the term released.  Does this required a connection between to portions that is moved? The claims were examined as best understood. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,625,607 to Maillez in view of US 9,694,506 to Whitney.
In re Claim 1, Maillez teaches a manual food processor to slice a food item (see Figs. 4-5), the manual food processor comprising: 
a base (see Fig. 4, #2/#4); 

a rod (See Fig. 4, #7) coupled to the base and oriented at an acute angle relative to the blades (see Fig. 5, showing blades #18 and rails/rod #7 at an acute angle); 
a carriage (see Figs. 4-5, #8) slidable along the rod from a first position disposed toward a top end of the rod to a second potion disposed toward a bottom end of the rod (the carriage #8 slides from one side of the rod, near reference number #16 in Fig .4 to reference number 3 in Fig. 4), 
the carriage configured to support the food item from below the food item and to push the food item from at least above the food item (The carriage includes lower portion #11 which supports the food product from below and upright back portion #12 which pushes the food product); wherein the carriage is intersected by the plurality of blades at the bottom end of the rod (see e.g. Fig. 1)
Maillez does not teach wherein the carriage is located entirely on a first side of the plurality of blades when in the first position. 

However, Whitney teaches that it is known to provide a food slicer with a product cradle/ carriage wherein the carriage is located entirely on a first side of the plurality of blades when in the first position (see Whitney, Fig. 4, #100/900).  In the same field of invention, food slicers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to extend the handle in Maillez to space the carriage from the blades, so that the carriage is located entirely on a first side of the plurality of 

In re Claim 4, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches wherein the carriage comprises a plurality of gaps, each gap configured to receive one of the plurality of blades (see Maillez, Figs. 2-3, slots #13).

In re Claim 5, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches wherein the acute angle is approximately fifteen degrees (see Maillez, Figs. 4-5 and 1, the angle between the blades #18 and rod #7 rotate from about 90 degrees to 0 degrees which includes 15 degrees).

In re Claim 6, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches comprising a handle fixedly coupled to the carriage (see Maillez, Fig. 4 #27 which teaches a handle that is fixedly coupled to #26 which is part of the assembly which includes the carriage #11/12, under the broadest reasonable interpretation the handle #27 is fixedly coupled to the carriage #12/11).

In re Claim 7, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches comprising: a handle (see Maillez, Fig. 4, #27) rotatably coupled to the base (see Maillez, Figs. 1 and 4-5 showing handle #27 is rotatably coupled to the base); and a connecting rod extending from the handle to the carriage (see assembly #26/#27 

In re Claim 8, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches wherein the carriage moves along the rod when the handle is rotated relative to the base (see Maillez, Figs. 1 and 4-5).

In re Claim 10, Maillez teaches a method of slicing a food item (see Figs. 1-5), the method comprising: 
placing the food item in a carriage (see Figs. 4-5, #11/8/12) of a manual food processor (see Fig. 4, #15); 
drawing the food item along and across a plurality of blades (See Figs. 4-5, #18) to slice the food item by moving the carriage from a first position (see e.g., Fig. 4) to a second position (see e.g., Fig. 1) along a rod (see Figs. 4-5, #7) positioned at an acute angle relative to the plurality of blades (see e.g., angle between blades #18 and rod #7 in Figs. 4-5), 
wherein the carriage is intersected by the plurality of blades at the second position (see e.g., Fig. 1).

Maillez does not teach the carriage is located entirely on a first side of the plurality of blades when in the first position.
However, Whitney teaches that it is known to provide a food slicer with a product cradle/ carriage wherein the carriage is located entirely on a first side of the plurality of 

In re Claim 12, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches further comprising releasing the food item from the carriage at the second position (the food item in Fig. 1 is able to be removed or release to enjoy – see Maillez, Col. 3, ll. 54-Col. 4, ll. 5).

In re Claim 13, Maillez in view of Whitney, for the reasons above in re Claim 1, does not teach further comprising repeatedly using the manual food processor to slice additional food items by repeatedly: moving the carriage from the second position to the first position; positioning one of the additional food items in the carriage; and moving the carriage from the first position to the second position.

While Modified Maillez only describes using the device once (see Maillez, Col. 3, ll. 32-Col. 4, ll. 5), it would have been within the level or ordinary skill in the art to cut a second food item.  Doing so would allow for more than one food item to be cut.  This would allow the user to provide more than one item, such as when guests are over or if the user has many children.  

In re Claim 14, Maillez in view of Whitney, for the reasons above in re Claim 1,  wherein: moving the carriage from the second position to the first position causes the carriage to open up to receive the one of the additional food items (The examiner notes that moving from Fig. 1, to Fig. 4, causes the carriage to move the blade from slots #13 thereby allowing the user to place the food item in the carriage.  In other words, “open up” was interpreted as not having blades in the slots); and moving the carriage the carriage to the second position causes the one of the additional food items to be released from the carriage (see Maillez, Col. 3, ll. 54 - Col. 4, ll. 5).

	In re Claim 15, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches wherein moving the carriage from the first position to the second position comprises manipulating a handle fixedly coupled to the carriage (see Maillez, Fig. 4 #27 which teaches a handle that is fixedly coupled to #26 which is part of the assembly which includes the carriage #11/12, under the broadest reasonable interpretation the handle #27 is fixedly coupled to the carriage #12/11).

In re Claim 16, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches wherein moving the carriage from the first position to the second position comprises manipulating a handle rotatably coupled to a base of the manual food processor (see Maillez, Figs. 4-5, and 1, showing handle #27 rotatably coupled to the base at #16).


a base (see Fig. 4-5, #2); 
a plurality of stationary blades extending from the platform (the blades are fixed in side members #26/#25); 
a plurality of rods (rails #6/7 – see Figs. 1, and 4-5) extending from the platform at an acute angle relative to the blades (see Figs. 4-5, the blades are positioned at an acute angle); 
a carriage (see Figs. 4-5, #11 and 12) slidable along the plurality of rods from a first position to a second position (the carriage #8 slides from one side of the rod, near reference number #16 in Fig .4 to reference number 3 in Fig. 4), the carriage configured to retain the food item such that the food item moves in accordance with movement of the carriage (see e.g. Figs. 1 and 4-5); 
wherein the carriage is intersected by the plurality of blades when in the second position (see e.g., Fig. 1 and Fig. 5).

	Maillez does not each a foundation and a platform spaced apart from the foundation such that base is configured to allow a container to be positioned between the platform and the foundation; or
wherein the carriage is located entirely on a first side of the plurality of blades when in the first position and



	In the same field of invention, slicers for food, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the structure of Fig. 1 of Whitney to the device of Maillez.  Doing so would provide for a pre pan below the device to catch the product slices (see Whitney, Col. 7, ll. 42-45). 

Further, Whitney teaches that it is known to provide a food slicer with a product cradle/ carriage wherein the carriage is located entirely on a first side of the plurality of blades when in the first position (see Whitney, Fig. 4, #100/900).  In the same field of invention, food slicers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to extend the handle in Maillez to space the carriage from the blades, so that the carriage is located entirely on a first side of the plurality of blades when in the first position, as taught by Whitney.  Doing so would allow a larger work piece to be cut.  

In re Claim 20, Maillez in view of Whitney, for the reasons above in re Claim 1, teaches wherein the carriage is configured to release the food item from the carriage at the second position (the food item in Fig. 1 is able to be removed or release to enjoy – .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,625,607 to Maillez in view of US 9,694,506 to Whitney and further in view of NL 9200375A.

In re Claim 9, Maillez in view of Whitney for the reasons above in re Claim 1 does not teach comprising: a support bar coupled to an upper end of the blades; a side bar coupled to the base and extending parallel to the blades; a cam rotatably coupled to the side bar and configured to engage the support bar, wherein rotation of the cam alters a distance between the support bar and the base thereby adjusting a tension in the blades.
However, NL 9200375A teaches a support bar coupled to an upper end of the blades (see NL 9200375A, Fig. 1, bar on which blades #39 are attached “at the top”); (a side bar see NL 9200375A, Fig. 1, #29); coupled to the base and extending parallel to the blades; a cam (see NL 9200375A, Fig. 1, #36); rotatably coupled to the side bar and configured to engage the support bar, wherein rotation of the cam alters a distance between the support bar and the base thereby adjusting a tension in the blades.

Although Maillez and NL 9200375A teach different work pieces, both teach multiple slotted blades and a teaching of providing tension to a set of slotted blades would  be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). NL 9200375A clearly illustrates the design incentives of selecting cam tensioner in order to provide a proper tension to the blades.  IT would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the cam tension system of NL 9200375A to the device of modified Maillez.  Doing so would allow the user to adjust the tension of the blades in order to find the proper tension for each cut. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,625,607 to Maillez in view of US 9,694,506 to Whitney in view of US2020/0047368 to Jin.
In re Claim 11, Maillez in view of Whitney, for the reason above in re claim 10, does not teach wherein moving the carriage from the first position to the second position comprises moving the carriage in a downward direction.

However, JIN teaches placing a food cutting device at an angle in order to place a collecting box (see Jin Fig. 1, #5) under the device.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to raise the first side of the device of modified Maillez so that wherein moving the carriage from the first position to the second position comprises moving the carriage in a downward direction.   Doing 

Claims 2-3 and 18-19 
It is to be noted that claims 2-3 and 18-19 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.  
The examiner notes that the closest prior art is located found in the attached PTO 892. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN G RILEY/Primary Examiner, Art Unit 3724